Case 4:18-cv-00859-SDJ Document 70-1 Filed 04/06/20 Page 1 of 1 PageID #: 2824



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

TRACEY WAGONEKA, ASHLEY “ED”                        §
MURRY, and RICK DI DONATO,                          §
                                                    §
       Plaintiffs,                                  §
                                                    §
vs.                                                 § CIVIL ACTION NO. 4:18-CV-859
                                                    §
KT&G USA CORPORATION,                               §
                                                    §
       Defendant.                                   §

                         ORDER GRANTING AGREED MOTION
                     TO STAY PRETRIAL CONFERENCE AND TRIAL

       Before the Court is the agreed motion to stay pretrial conference and trial filed by the

Parties. Having considered the motion, the Court finds that the motion should be GRANTED.

       It is therefore ORDERED that the final pretrial conference and trial setting are stayed until

COVID-19-related travel and social-distancing restrictions are lifted and the Parties notify the

Court to reset the pretrial conference and trial.




ORDER GRANTING AGREED MOTION TO STAY
PRETRIAL CONFERENCE AND TRIAL – Solo Page
